Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated January 24, 2022, has been received. By way of this reply, Applicant has amended claims 1, 17, 18, 26, 27, 34, 40, 41, and 47-49, cancelled claims 14, 24, 25, and 33, and introduced new but withdrawn claims 66 and 67. 
Claims 1, 3-4, 6-7, 11-13, 16-19, 26-29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-67 are currently pending. Claims 26-28, 40, and 66-67 are withdrawn from consideration.
Claims 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-65 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated September 23, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2022 was filed after the mailing date of the first Office action on the merits on September 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – Improper Markush
	Claims 1, 3-4, 6-7, 11-14, 16-19, 29, 31, 33-36, 39-42, 44, 46-49, 53, and 62-65 were previously rejected on the basis that they contain an improper Markush grouping of alternatives.
withdrawn.

Claim Rejections - 35 USC § 112
	Claims 1, 3-4, 6-7, 11-14, 16-19, 29, 31, 33-36, 39-42, 44, 46-49, 53, and 62-65 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to a disclosure which did not enable the full scope of the claims. 
	Applicant’s amendments to the claims have addressed this issue, and this rejection is thereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection.
Claim 1 recites the limitation "the lesion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Applicant's amended claim 1 currently recites the claim element of a lesion, specifically "wherein the method results in expansion of the genetically engineered cells in the subject, in the 
	Dependent claims 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-65 are included in this rejection because they depend from claim 1 but do not remedy the deficiency discussed above.  Therefore, these claims are indefinite for the same reasons claim 1 is indefinite.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-65 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mueller (WO2017210617A2) as evidenced by Pauken (Trends Immunol. 2015 Apr;36(4):265-76.).
Applicant argues that neither Mueller nor Pauken teaches the recited method for expanding genetically engineered cells because, inter alia, neither reference teaches administration of an immune checkpoint inhibitor with the intentional purpose of expanding genetically engineered cells. 
Applicant's arguments have been considered but are not found to be persuasive.
The preamble of independent claim 1 does not mechanically limit the claim by reciting any structural limitations. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also MPEP 2111.02(I): “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Also see Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993). Applicant’s argument on page 13 of the reply filed January 24, 2022 that the mental state of the artisan practicing the method is sufficient to distinguish it from the prior art is therefore not persuasive.

As stated previously, Mueller teaches the administration of CAR-expressing cells which target CD19 in conjugation with the anti-PD-L1 antibody MEDI4736 (e.g. page 334, line 26 through page 335, line 16). Mueller teaches that molecules which inhibit PD-L1 enhance the activity of the CAR-expressing cell (e.g. page 37, line 31-35).
Mueller further teaches a method of treating cancer, comprising administering a second therapy after being administered a first CAR-expressing cell therapy and the patient has been determined to not have responded to said first therapy (e.g. page 19, lines 8-14). Mueller also is explicit in teaching combinations of a CAR-expressing cell and a PD-L1 inhibitor (e.g. page 336, lines 15-21 and page 337, lines 23-27), contrary to Applicant’s argument. 
Mueller further teaches that the combination of a CD19 CAR and a PD-L1 inhibitor is useful in treating patients with acute lymphoblastic leukemia (ALL) who have relapsed based on one or more of reappearance of blasts in the blood or bone marrow (e.g. page 52, lines 5-15).
It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP 2145. Additionally, it is noted that Applicant did not contest that the reference by Mueller teaches administration of the same agents now claimed in the same patient population.
While Mueller does not explicitly teach that inhibition of PD-L1 results in expansion of CAR-T cells, Pauken teaches that blockade of PD-1/PD-L1 in exhausted T cells reverses this phenotype, resulting in “reinvigoration” of cells, restoring effector functions and increasing cell numbers, i.e., expanding the population (e.g. Figure 1). More specifically, administering anti-PD-L1 or anti-PD-L1 antibodies following the development of exhaustion led to increased CD8+ T cell, proliferation, cytokine production and cytolytic activity (e.g. page 270, right column) suggesting that anti-PD-L1 antibodies are able to reverse T cell exhaustion even after extended periods of exhaustion. Pauken also describes this phenomenon in the context of cancer immunotherapy (e.g. page 272, right column). Mueller therefore inherently teaches this property of the claimed method.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, Jn re Spada, 
This rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (WO2017210617A2) in view of Pauken (Trends Immunol. 2015 Apr;36(4):265-76.).
Applicant again argues that neither Mueller nor Pauken teaches the recited method for expanding genetically engineered cells because, inter alia, neither reference teaches 
This rejection is therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anak (WO2018023025A1) teaches that patients who receive a PD-1 blocking antibody after therapy with CAR modified T cells directed against CD19 results in robust antitumor response and expansion of CAR-T cells (e.g. page 424, lines 14-21).

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644 
                                                                                                                                                                                           /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644